         Case 2:16-cr-00201-GEKP Document 146 Filed 09/23/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA


                            v.                              CRIMINAL ACTION NO. 16-CR-201-2

AZAD KHAN


                                                MEMORANDUM

 Gene E.K. Pratter, J.                                                                        September 18, 2020



         Azad Khan has filed a letter dated May 15, 2020 1 stating his request for an extension of

time to file a petition for relief pursuant to 28 U.S.C. § 2255. This Court cannot grant his

extension request at this time.

         Mr. Khan's submission states he plans file a petition for relief pursuant to 28 U.S.C. §

2255. While this Court has the discretion to "permit an amendment to a petition to provide

factual clarification or amplification after the expiration of the statute oflimitations," Anderson

v. Pa. AG, 82 Fed. Appx. 745, 751 (3d Cir.2003), timeliness in the habeas context must be

addressed on a "claim-by-claim" basis. Mayle v. Felix, 545 U.S. 644, 649, 664 (2005). While

Mr. Khan's present request for extension oftime may be a layperson's effort to advance an

equitable tolling argument, the Court does not have sufficient information at this time to rule on

whether the claims in his proposed subsequent petition will relate back to any argument included

in the present motion.

         Mr. Khan appears to recognize that there is a one-year statute of limitations for the filing

of a petition for habeas corpus relief. 28 U.S.C. § 2244(d)(l). When faced with a motion for


1
  The Court regrets that administrative miscues and gaps in the District's clerical services has led to this unfortunate
delay in addressing Mr. Khan's applications. The clerk's office's delays will not prejudice Mr. Khan's efforts.
           Case 2:16-cr-00201-GEKP Document 146 Filed 09/23/20 Page 2 of 2



extension of time, this Court must apply the same standard it would apply if a petitioner was

arguing that he should be entitled to equitable tolling. United States v. Thomas, 713 F.3d 165,

174 (3d Cir. 2013). The one-year statute of limitations may be extended when a petitioner shows

"(l) that he has been pursuing his rights diligently, and (2) that some extraordinary circumstance

stood in his way and prevented timely filing." Hollandv. Florida, 560 U.S. 631,649 (2010)

(quoting Pace v. DiGuglielmo, 544 U.S. 408,418 (2005)). Though not necessarily conclusive,

the request for extension of time may be evidence of petitioner's diligence in pursuit of federal

habeas relief. However, the record currently before this Court is insufficient for an assessment

of the "extraordinary circumstances" that Mr. Khan may have been facing; nor is the record is

complete as to the issue of his diligence.

           If Mr. Khan wishes to file a petition for habeas corpus relief, he is obligated under Local

Civil Rule 9.3(b) and Rule 2 of the Rules Governing Section 2255 Cases in the United States

District Courts to use the current standard 28 U.S.C. § 2255 form. Use of the Court's current

standard form in proceedings under 28 U.S.C. § 2255 is necessary to insure that a petitioner is

made aware of the warnings required pursuant to United States v. Thomas, 221 F.3d 430 (3d Cir.

2000) (relating to the statute oflimitations set forth in 28 U.S.C. § 2244(d)); and Mason v.

Meyers, 208 F.3d 414 (3d Cir. 2000) (relating to limitations on the right of the petitioner to file a

"second or successive" petition.) The Court notes that the specific Thomas and Mason warnings

are included in the introductory text of the current standard form.

           Contemporaneously with this Memorandum, the Court is entering an order consistent

with it.
